    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    DR. MARCO BITETTO,

                                                   Plaintiff,
                      - v-                                                               Civ. No. 1:18-CV-1178
                                                                                              (DNH/DJS)
    TIM COOK, on behalf of Apple, Inc.,

                                                   Defendant.
D




    APPEARANCES:                                                               OF COUNSEL:

    MARCO BITETTO
    Plaintiff Pro Se
    4 Fourth Avenue
    Rensselaer, New York 12144

    DANIEL J. STEWART
J




    United States Magistrate Judge

                                REPORT-RECOMMENDATION and ORDER

             The Clerk has sent for review a civil Complaint filed by pro se Plaintiff Marco Bitetto.

    Dkt. No. 1, Compl. Plaintiff has not paid the filing fee, but instead submitted a Motion to

    Proceed in forma pauperis (“IFP”). Dkt. No. 2, IFP App. By separate Order, this Court

    granted Plaintiff’s Application to Proceed IFP. Now, in accordance with 28 U.S.C. §
S




    1915(e), the Court will sua sponte review the sufficiency of the Complaint.1




             1
                  The Court n otes that Chief Judge Glenn T. Suddaby recently issued an Order to Show Cause requiring
    Plaintiff to show cause why he should not be enjoined from filing further actions in this Court without leave of the Chief
    Judge, see In re Marco Bitetto, 18-PF-6, Dkt. No. 1, but that this action was filed prior to issuance of that Order.
                                             I. DISCUSSION

                                       A. Pleading Requirements

           Section 1915(e) of Title 28 of the United States Code directs that, when a plaintiff

    seeks to proceed in forma pauperis, “the court shall dismiss the case at any time if the court

    determines that . . . the action or appeal (i) is frivolous or malicious; (ii) fails to state a claim

    on which relief may be granted; or (iii) seeks monetary relief against a defendant who is
D




    immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). Thus, it is a court’s responsibility to

    determine that a plaintiff may properly maintain his complaint before permitting him to

    proceed further with his action.

           In reviewing a pro se complaint, this Court has a duty to show liberality toward pro

    se litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990), and should exercise
J




    “extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before the

    adverse party has been served and both parties (but particularly the plaintiff) have had an

    opportunity to respond.” Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (emphasis

    in original) (citations omitted). Therefore, a court should not dismiss a complaint if the

    plaintiff has stated “enough facts to state a claim to relief that is plausible on its face.” Bell
S




    Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

    plaintiff pleads factual content that allows the court to draw the reasonable inference that the

    defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

    (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). Although the court should construe the


                                                     -2-
    factual allegations in the light most favorable to the plaintiff, “the tenet that a court must

    accept as true all of the allegations contained in a complaint is inapplicable to legal

    conclusions.” Id. “Threadbare recitals of the elements of a cause of action, supported by

    mere conclusory statements, do not suffice.” Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S.

    at 555). “[W]here the well-pleaded facts do not permit the court to infer more than the mere

    possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’–‘that the
D




    pleader is entitled to relief.’” Id. at 679 (quoting FED. R. CIV. P. 8(a)(2)). A pleading that

    only “tenders naked assertions devoid of further factual enhancement” will not suffice. Id.

    at 678 (further citing Bell Atl. Corp. v. Twombly, 550 U.S. at 555, for the proposition that

    Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-defendant-

    unlawfully-harmed-me accusation”). Allegations that “are so vague as to fail to give the
J




    defendants adequate notice of the claims against them” are subject to dismissal. Sheehy v.

    Brown, 335 F. App’x 102, 104 (2d Cir. 2009).

           Rule 8 of the Federal Rules of Civil Procedure provides that a pleading which sets

    forth a claim for relief shall contain, inter alia, “a short and plain statement of the claim

    showing that the pleader is entitled to relief.” See FED. R. CIV. P. 8(a)(2). The purpose of
S




    this Rule “is to give fair notice of the claim being asserted so as to permit the adverse party

    the opportunity to file a responsive answer [and] prepare an adequate defense.” Hudson v.

    Artuz, 1998 WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland




                                                  -3-
    Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (other citations omitted)). Rule 8 also provides

    that a pleading must contain:

           (1) a short and plain statement of the grounds for the court’s jurisdiction . . .;
           (2) a short and plain statement of the claim showing that the pleader is entitled
           to relief; and
           (3) a demand for the relief sought, which may include relief in the alternative
           or different types of relief.

    FED. R. CIV. P. 8(a).
D




                        B. Allegations Contained in Plaintiff’s Complaint

           Under the caption “Unified Court of New York State,” what Plaintiff has filed as the

    Complaint in this case alleges generally that certain of his publications are not being sold or

    otherwise made available on the Apple iBookstore and that the failure to do so is “both a

    breach of contract and disability related discrimination under the Americans with Disabilities
J




    Act.” Dkt. No. 1 at p. 2. Plaintiff seeks $600 billion in damages.

           The Complaint plainly does not comply with the pleading requirements of the Federal

    Rules of Civil Procedure. The dispute referenced in the Complaint appears to relate to

    Defendant’s non-publication of certain written works by Plaintiff, but the Complaint fails to

    explain how that violates the Americans with Disabilities Act or specifically allege the
S




    existence of a valid contract between himself and Defendant. As such the Complaint does

    not provide Defendant with the type of notice required under FED. R. CIV. P. 8 regarding the

    facts and legal basis of the claim. This failure requires dismissal of the complaint under FED.

    R. CIV. P. 8.


                                                  -4-
           “Ordinarily, a court should not dismiss a complaint filed by a pro se litigant without

    granting leave to amend at least once ‘when a liberal reading of the complaint gives any

    indication that a valid claim might be stated.’” Bruce v. Tomkins Cty. Dep’t of Soc. Servs.

    ex rel. Kephart, 2015 WL 151029, at *4 (N.D.N.Y. Jan. 7, 2015) (quoting Branum v. Clark,

    927 F.2d 698, 704-05 (2d Cir.1991)). Here, Plaintiff may be able to cure the deficiencies in

    his pleading and so it is recommended that Plaintiff be granted leave to amend to do so.
D




           Should Plaintiff be directed by the District Judge to file an amended complaint, I offer

    the following guidance. Any such amended complaint, which shall supersede and replace

    in its entirety the previous Complaint filed by Plaintiff, must clearly state the nature of the

    suit and the basis for this Court’s jurisdiction. The body of Plaintiff’s amended complaint

    must contain sequentially numbered paragraphs containing only one act of misconduct per
J




    paragraph and should state with specificity the legal claim for relief and the basis for

    damages. Plaintiff is referred to FED. R. CIV. P. 8 and 10 as to the proper form for his

    pleadings.

                                         II. CONCLUSION

           WHEREFORE, it is hereby
S




           RECOMMENDED, that this action be sua sponte dismissed, but that Plaintiff be

    granted leave to replead his Complaint; and it is further

           ORDERED, that the Clerk of the Court serve a copy of this Report-Recommendation

    and Order upon the parties to this action.


                                                  -5-
             Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days2 within which

    to file written objections to the foregoing report. Such objections shall be filed with the

    Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

    (14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d

    85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir.

    1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a).
D




    Date: October 11, 2018
          Albany, New York
J
S




             2
               If you are proceeding pro se and are s erv ed with this Report-Recommendation and Order by mail, three
    additional days willbe added to the fourteen-day period, meaning that you have seventeen days from the date the Report-
    Recommendation and Order was mailed to you to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that
    prescribed period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next
    day that is not a Saturday, Sunday, or legal holiday. FED. R. CIV. P. 6(a)(1)(C).

                                                              -6-
